DETAILED ACTION

1.  Applicant's amendment, filed 07/19/2022, is acknowledged.


REASONS FOR ALLOWANCE

2. The following is an Examiner's Statement of Reasons for Allowance: 

  Applicant’s amendment filed 07/19/2022, has obviated the previous rejections of record mailed 04/20/2022.  The NS-ODP rejection over application No. 17/596,239 is hereby withdrawn in view of Applicant’s argument that the instant application has the earliest effective filing date of 02/01/2019, while the `239 application has the later effective filing date of 07/08/2020.

3.  Claims 1, 14-27, 30-32, 35, 37 and 38 are allowable.
  
4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644